{¶ 18} It is clear that the appellant used the garage "in whole or in part for business" by storing satellite parts in it and by occasionally using the space to assemble the dishes.
 {¶ 19} Consider the example of a plumber, electrician, or carpenter who has a work vehicle parked in the garage. Storing a work vehicle in a garage or storing items for work in your own car doesn't constitute "using" the garage for business. Most people use their vehicles to get to and from work and have various work-related items in their vehicles. But that does not mean that merely storing that vehicle — even if it is a company owned vehicle — is "using" that garage for business purposes. However, if you store business inventory in the garage you are "using" the garage for work purposes.
 {¶ 20} Another scenario that may arise involves the teenage son or daughter who uses the family lawnmower to mow lawns for profit. The policy defines "business" to include "trade, profession, or occupation," and I do not believe that occasional lawn mowing by a teenager meets any of the dictionary definitions of trade, profession, or occupation, although someone who ran a landscaping business would meet that definition.
 {¶ 21} Likewise, if you are a doctor or lawyer talking to a patient or client on your cell phone in the garage, you are not using the garage for work purposes. You may be standing in the garage but you are not "using" it any more than you are using the grocery store for work purposes if you happen to be talking to a patient or client when standing in line to pay for your groceries. You happen to be there, but your presence does not involve the structure in your business. "Presence" and "use" are not synonymous.
 {¶ 22} Finally, the contract here is not vague. This exclusion from coverage applies only to "other structures," not to the actual dwelling where the insured resides. So, an insured would not void coverage to the residence itself by working from home, either occasionally or on a regular basis. While there may indeed be some "close calls" as to whether the business exclusion applies, this is not one of them. Appellant clearly used the garage for business purposes in at least two ways — to store items associated with her business and to assemble items for her business. I disagree with the majority's contention that appellant used the garage as a mere "convenience." She clearly needed to assemble and store the dishes somewhere and used her garage for this purpose. Rather than reversing the trial court's grant of summary judgment, we should affirm it on the *Page 415 
narrow facts of this case, while recognizing that perhaps there are other "close" situations that may result in a different result.